Citation Nr: 1126039	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1945 to February 1947.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for a cervical spine disability.  

In August 2009, the Board denied the claim.  A joint motion for remand was filed the United States Court of Appeals for Veterans Claims (Court) and in an April 2010 Order the motion was granted pursuant to the instructions in the joint motion.  

In March 2011, this claim was remanded so the Veteran could receive more specific notice regarding unavailable service treatment records.  The Board finds that this development has been properly completed.  This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

While attempts to obtain official service records regarding the claimed motor vehicle accident in June 1946 where the Veteran claims to have injured his neck have not been obtained, statements by the Veteran, his brother and SY are sufficient to establish that an event occurred in which the Veteran may have injured his neck.  

The Veteran filed his claim for a neck injury in November 2006.  At this time, he stated his disability began in November 1944 (he entered service in June 1945).  He said was never treated by anyone for this disability.  A July 2006 letter (which was unsigned; the Veteran later indicated his wife wrote it) stated that the Veteran's neck disability had worsened over time.  A September 2006 statement from the Veteran's brother showed that the brother remembered receiving letters from the Veteran when he was in service in Europe.  The brother remembered an important letter about the Veteran's trip to Florence, Italy where the Veteran was in a vehicle accident.  The Veteran wrote that he had been hurt in the accident but did not go to the hospital; it took two weeks for him to recover from the injury.  The Veteran did not "make a big deal" about the wreck in his letter.  The brother said he had to be careful not to tell their mother what the Veteran had written.  The time of the accident was about January 1946.  

In April 2007, VA received a January 2007 statement from the Veteran's wife.  She stated that she has been married to the Veteran for 55 years and the Veteran treated his injury "all though the many years" of their marriage.  She stated they worked together for 40 years, but the Veteran re-injured his neck and back; he could not work anymore.  She said they needed increased income to keep up with costs in their old age.  

In a January 2007 statement (also received in April 2007), the Veteran said he was in an accident in June 1946.  He said he was treated at the 80th medical facility along with the three other soldiers in the accident.  He said he was in the 5th Army located outside of Livorno, Italy (also known as "Leghorn" Italy).  He stated that after his discharge he was treated at Sinai Hospital located in Detroit, Michigan for pain and suffering.  

In his notice of disagreement, the Veteran again stated he was injured in June 1946 in Livorno, Italy (near the Leaning Tower of Pisa).  He claimed he was taken to the hospital dispensary for two weeks.  He also said he never complained about his neck because he could cope with the pain.  He said he had not filed a claim for 50 years because he was very stubborn.  

In September 2007, a statement from SY was submitted.  SY remembered getting a letter in the mid-1940s that stated the Veteran was in a vehicle accident.  SY did not state who the letter was from.  SY stated that he or she did not remember what, where, or how the accident happened.  SY stated it was a long time ago.  SY did not identify him or herself in the letter or explain how he or she knew the Veteran.  

In his October 2007 appeal, the Veteran directed attention to "med station stay in Italy from October 1945 to November 1945" for injuries he received in a car accident.  In March 2009, he submitted another statement asserting that when he was in Italy, he went to the dispensary for all injuries.  

In April 2011, the Veteran stated again that he was in an accident in Italy.  He said that he went to an aid station.  He was 85 years old and it was very frustrating for him to have to remember what happened in June 1946.  On a second page, he questioned whether he could remember an accident "in June of 1944 or 1945."  He remembered they were delivering body bags and were in a command car.  He went to the aid station.  He was young and did not want to make "a big issue" about it.  He said he had spine trouble since service and complained to doctors Kantor and Sills.  He said he also recently had an accident in his garage when he lifted a heavy object and sneezed; he said he "re-injured" his neck and upper back.  

Service treatment records do not show treatment for, a diagnosis of, or complaints of a neck injury.  A June 1945 induction physical examination showed no musculoskeletal defects.  His scar from a past appendectomy in 1930 was noted.  He received dental treatment in 1945.  The December 1946 separation examination showed no musculoskeletal defects.  The area addressing injuries or diseases is left blank as none were reported.  The only thing noted was an appendectomy scar (well-healed, existed prior to service).  

The Veteran's separation qualification record (covering June 1945 to February 1947) shows the Veteran served as supply clerk and was in charge of shipping.  His enlisted record and report of separation showed he was outside the United States from November 30, 1945 to December 24, 1946.  

In February 1952, the Veteran filed a dental claim.  He stated that he had a dental disease or injury in service.  

More recent medical evidence shows the Veteran has current neck symptoms and diagnoses.  An August 2006 record from Dr. Hanna showed that the Veteran complained of neck pain and gave a history of "having had a neck injury as a young man" and had occasional aches.  Most recently he was carrying a heavy object and sneezed.  He had sharp pain in the posterior cervical area.  He continued to have discomfort even after taking a pain reliever.  Physical examination revealed minimal limitation and mild tenderness.  The assessment was probable cervical strain in a patient with underlying chronic cervicalgia.  

An August 2006 record from Dr. Hanna showed that the Veteran had evidence of degenerative joint disease, but no radiculopathy or radiation of pain.  X-rays from the same month showed an impression of multilevel degenerative disc disease with spondylitic changes.  There was mild bilateral neural forminal narrowing due to bony encroachment.  There was also mild multilevel facet degenerative change.  There was no acute fracture or misalignment.  An October 2007 physical therapy record showed the Veteran reported symptoms of cervical pain that had started three weeks prior.  The Veteran complained of pain and limited motion.  

The Veteran's claim that current neck pain stems from service is problematic since his statements in this regard have been inconsistent.  Still, his claim that he had an "event" in service that resulted in neck pain is credible and supported by statements by his brother, SY, and his wife.  He has not provided any documentation of post service back pathology that is dated prior to 2006.  He should be afforded a VA examination to determine the nature and etiology of any current cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA orthopedic and neurologic examination to determine the nature and etiology of any cervical spine disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  

For each cervical spine disability identified, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  The examiner should reconcile any conclusions with the veteran's claim of inservice neck injury and the clinical evidence.  A complete rationale for all opinions should be provided.  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


